                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TAY TAY,                                             )
                                                      )
                         Plaintiff,                   )
                                                      )
 vs.                                                  )   Case No. 19-cv-00501-NJR
                                                      )
 ROB JEFFREYS,                                        )
 WARDEN JEFF DENNISON,                                )
 ASSISTANT WARDEN WALKER,                             )
 KRISTIN HAMMERSLEY,                                  )
 SERGEANT HICKS,                                      )
 LIEUTENANT PICKFORD,                                 )
 OFFICER GARRET,                                      )
 OFFICER SORIA,                                       )
 LIEUTENANT CAMPBELL,                                 )
 INTERNAL AFFAIRS OFFICER                             )
 STUCK, and                                           )
 OFFICER JOHN DOE,                                    )
                                                      )
                         Defendants.                  )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Plaintiff Tay Tay is a transgender inmate of the Illinois Department of Corrections

(“IDOC”) who was incarcerated at Danville Correctional Center (“Danville”) at the time this case

was filed. Plaintiff, represented by counsel and paying the full filing fee, filed her Complaint

alleging deprivations of her constitutional rights pursuant to 42 U.S.C. § 1983, violations of the

Americans with Disabilities Act (“ADA”), and a state law claim for intentional infliction of

emotional distress. (Doc. 1). Plaintiff claims that because she is a transgender inmate housed in a

men’s prison, she has been subjected to and continues to be subjected to a substantial risk of serious

harm.

        Following an initial screening of the Complaint pursuant to 28 U.S.C. § 1915A, Plaintiff


                                                  1
was allowed to proceed on six counts: a Fourteenth Amendment Equal Protection claims against

Baldwin in his official capacity (Counts 1 and 2); an Eighth Amendment failure to protect claim

against all Defendants in their individual capacities (Count 3); an ADA claim against Baldwin in

his official capacity (Count 4); an unlawful policy and practice (Monell) claim against Baldwin in

his official capacity (Count 5); and an Illinois state law claim for intentional infliction of emotional

distress against all Defendants (Count 6).

           Plaintiff also filed a Motion for Preliminary Injunction seeking an Order directing her

transfer to Logan Correctional Center, a women’s prison, and ensuring her protection from sexual

abuse and harassment at the hands of IDOC staff and other inmates. (Doc. 2). The motion for

preliminary injunction was set for hearing on July 29, 2019, but was canceled by agreement of the

parties.

           On July 26, 2019, Plaintiff filed a First Amended Complaint. (Doc. 64). Federal Rule of

Civil Procedure 15(a)(1) states that “[a] party may amend its pleading once as a matter of course

within: (A) 21 days after serving it, or (B) if the pleading is one to which a responsive pleading is

required, 21 days after service of a responsive pleading[.]” Because Defendants have not filed an

answer or otherwise responded to the Complaint, Plaintiff’s motion is timely and complies with

Federal Rule of Civil Procedure 15(a)(1). Nonetheless, the First Amended Complaint is still

subject to review under 28 U.S.C. § 1915A. 1

           Without commenting on the merits of Plaintiff’s claims, the Court finds that the First

Amended Complaint survives preliminary review under Section 1915A. The following claims will




1
  Under Section 1915A, the Court is required to screen prisoner complaints to filter out non-meritorious claims. See
28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous, malicious, fails to state a claim upon which
relief may be granted, or asks for money damages from a defendant who by law is immune from such relief must be
dismissed. 28 U.S.C. § 1915A(b).

                                                           2
proceed: Fourteenth Amendment Equal Protection claims against Jeffreys 2 in his official capacity

(Counts 1 and 2); Eighth Amendment failure to protect claim against Jeffreys in his official

capacity and against all other Defendants in their individual capacities (Count 3); ADA claim

against Jeffreys in his official capacity (Count 4); Fourteenth Amended due process claim against

Jeffreys in his official capacity (Count 5); First Amendment retaliation claim against Jeffreys in

his official capacity (Count 6); unlawful policy and practice (Monell) claim against Jeffreys in his

official capacity (Count 7); and Illinois state law claim for intentional infliction of emotional

distress against all Defendants (Count 8).

                             Motion for TRO and Preliminary Injunction

        Plaintiff also filed a Motion for Temporary Restraining Order and Preliminary Injunction

to Enjoin Defendants from Forcibly Housing Her in a Psychiatric Hospital in Violation of Her

Constitutional Rights and For an Expedited Hearing. (Doc. 66). A hearing on that motion will be

held on Friday, August 2, 2019.

                                                   Disposition

        IT IS HEREBY ORDERED that the First Amended Complaint (Doc. 64) survives

preliminary review under Section 1915A. COUNTS 1, 2, 3, 4, 5, 6, and 7 shall receive further

review as to ROB JEFFREYS in his official capacity. COUNTS 3 and 8 shall receive

further review as to WARDEN JEFF DENNISON, ASSISTANT WARDEN WALKER,

KRISTIN HAMMERSLEY, SERGEANT HICKS, LIEUTENANT PICKFORD, OFFICER

GARRET, OFFICER SORIA, LIEUTENANT CAMPBELL, INTERNAL AFFAIRS

OFFICER STUCK, and OFFICER JOHN DOE, in their individual capacities.




2
 Rob Jeffreys has been substituted for John Baldwin as Jeffreys is the current Director of the Illinois Department of
Corrections.

                                                         3
       Defendants are ORDERED to timely file an appropriate responsive pleading to the First

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       IT IS SO ORDERED.

       DATED: July 30, 2019


                                                  _____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                              4
